Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of species A1, B1, and C1 in the reply filed on 11/3/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2020.
Specification
            The disclosure is objected to because it contains references to claims.  The applicant is reminded that in U.S. patent practice, patent claims are interpreted in light of specification, and therefore, specification constructed by referencing the claims is improper.  Further, as content of any of the claims is not certain until after that claims has been allowed, said uncertainty leaves the specification indefinite.  The portions of the specification containing claim references should be edited to include the required text from the original claims and to remove the references to any claim numbers.  Appropriate correction is required. The applicant is reminded that no new matter should be added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outlet side".  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined.  Claims 2-5 and 7-13 are rejected as well since they depend from claim 1. 
Claim 1 recites the limitation "a three-dimensional tortuous channel system".  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined.  It is not clear if this refers to the same or a different system. Claims 2-5 and 7-13 are rejected as well since they depend from claim 1.
Claims 5 and 7 recite the limitation "the channel surface".  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined.  
Claims 11 and 12 recite the limitation "the surface".  There is insufficient antecedent basis for this limitation in the claim. This term has not previously been defined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-5, 8-10, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5938333 by Kearney (Kearney) in view of U.S. Patent No. 6733730 by Griffiths et al. (Griffiths).
In regard to claim 1, Kearney teaches a method to prepare a fluid distributor unit comprising a three-dimensional tortuous channel system with one or more inlet channels starting on an inlet side, branching out successively into several channels and ending on the outlet side of the distributor unit (abstract; Figure 2; Figure 3; C1/L6-8; C2/L56 to C3/L11; C6/L11-31).  Kearney teahces curved channels (C6/L57-62).  Kearney does not teach the fluid distributor is sanitary or used for processing bio macromolecules. 
Griffiths teaches a sanitary fluid distributor system (Figures 15-16; C16/L8-25) comprising a channel system (Figures 15-16; C16/L11-14) with one inlet channel on an inlet side (Figure 15; C16/L8-25) branching into several channels ending on the outlet side in a three-dimensional tortuous structure (Figure 15, C16/L8-25).  Griffiths teaches the distributor is one single body formed by free form fabrication, lithography, and is devoid of any joints and interconnections (C6/L38-45).  Griffiths teaches curved channels (Figure 15; C16/L8-25).  Griffiths teaches the fluid distributor is sanitary and used for processing bio macromolecules (C1/L51-63; C4/L31-44; C7/L22-39; C16/L8-25).  	It would be obvious to one of ordinary skill in the art at the time the invention was filed to process biomacromolecules in a sanitary fluid distributor, as taught by Griffiths, in the process of Kearney since lithographic fluid distributor systems are known to be used for biological separations. 

Kearney teaches manipulating the design of the structure based on variables (C10/L15 to C11/L67).  Kearney teahces simulating fluid flow properties of the three dimensional tortuous channel system (C10/L15 to C11/L67).  Kearney teaches designing the three dimensional tortuous channel system to optimize specific properties (C10/L15 to C11/L67).  While Kearney does not explicitly teach the simulation involves a computer system using a computing software, one of ordinary skill in the art would recognize that the simulations and optimizations taught by Kearney are performed on the computer system when stereolithographic of small devices is used. 
Kearney teaches determining if the simulated fluid flow properties meet a preset constraint (C10/L15 to C11/L67).  Kearney teaches if the simulated fluid flow properties meet a preset constraint, proceeding to step iv) and if the simulated fluid flow properties do not meet a preset constraint repeating steps i-iii) with a newly designed three dimensional tortuous channel system (C10/L15 to C11/L67). 
Kearney teaches producing the three dimensional tortuous channel system in one single body by free form fabrication (C8/L46 to C9/L7). 
In regard to claim 2, Kearney teaches the fluid flow property is fluid velocity (C10/L15 to C11/L67). 
In regard to claim 4, Kearney teaches the free form fabrication is conducted by a computer controlled free form fabrication system (C8/L46 to C9/L7). 
claim 5, Griffiths teaches a step of modifying the channel surfaces (C7/L40-55). 
In regard to claim 8, Griffiths teaches the three dimensional tortuous channel system comprises tapered channel segments (Figure 15; C16/L8-25). 
In regard to claim 9, Kearney teaches the three dimensional tortuous channel system comprises no joints and corners (C6/L57-62). 
In regard to claim 10, Kearney teaches the three dimensional tortuous channel system comprises two or more generations of branching (abstract; Figure 2; Figure 3; C1/L6-8; C2/L56 to C3/L11; C6/L11-31). 
In regard to claim 13, Kearney teaches the free form fabrication method is selected from stereolithography (C8/L46 to C9/L7). 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5938333 by Kearney (Kearney) in view of U.S. Patent No. 6733730 by Griffiths et al. (Griffiths), as noted above, further in view of U.S. Patent Publication No. 2003/0149502 by Rebello et al. (Rebello). 
In regard to claim 3, modified Kearney teaches the limitations as noted above.  Modified Kearney does not teach the computing software used to simulate fluid flow properties is a computerized fluid dynamics CFD software.
Rebello teaches that CFD is a known fluid dynamic computation used in CAD ([0031]).  It would be obvious to one of ordinary skill in the art at the time the invention was made to utilize CFD, as taught by Rebello, in the process of modified Kearney as CFD is a known software for fluid modeling in CAD. 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5938333 by Kearney (Kearney) in view of U.S. Patent No. 6733730 by Griffiths et al. (Griffiths), as noted above, further in view of U.S. Patent Publication No. 2003/0235272 by Appleby et al. (Appleby). 
In regard to claim 7, modified Kearney teaches the limitations as noted above.  Griffith teaches the channel surfaces may be coated or chemically processed (C7/L40-55).  Modified Kearney does not teach abrading the channel surfaces. 
Appleby teaches a three dimensional structure with channels (abstract; [0146]).  Appleby teaches chemical or etching to produce smooth surfaces and rough surfaces ([0146]). 
It would be obvious to one of ordinary skill in the art at the time of the invention to abrade channel surfaces, as taught by Appleby, in the method of modified Kearney in order to create channels with desired smooth or rough surface properties. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5938333 by Kearney (Kearney) in view of U.S. Patent No. 6733730 by Griffiths et al. (Griffiths), as noted above, further in view of Characterization of the effect of surface roughness and texture on fluid flow by Taylor et al. (Taylor). 
In regard to claim 11, modified Kearney teaches the limitations as noted above.  Modified Kearney does not teach the surface of the three dimensional tortuous channel system has a roughness average Ra of less than 5 microns. 
Taylor teaches it is well known in the art at the time of invention that surface roughness has an effect on fluid flow especially at the mini and micro levels (abstract).  Taylor teaches the surface texture will determine the surface behavior and performance, as well as control of the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5938333 by Kearney (Kearney) in view of U.S. Patent No. 6733730 by Griffiths et al. (Griffiths), as noted above, as evidenced by BioPharm International (BioPharm). 
In regard to claim 12, modified Kearney teaches the limitations as noted above.  Modified Kearney does not explicitly teach the three dimensional tortuous channel system is constructed from a material that generates less than 1 mg/l leachables in an extraction fluid. 
Griffiths teaches materials used for such devices include PMMA, TEFLON, PVC, and PDMS (C6/L45-53).  Griffths further teaches these fluid distribution devices are used for processes such as DNA sequencing, immunochromatography, identification of explosives, 
BioPharm teaches that processing systems, specifically process streams, can release extractables into a process stream (pg. 1).  BioPharm further teaches that interactions between packaging and process streams with drugs are crucial considerations for drug manufacturing, especially during increased regulation (pg. 1).  Further, BioPharm teaches that the tested materials for extractables based on USP Class VI for toxicology (pg. 3).  BioPharm further teaches that TEFLON is expected to meet the test criteria, which includes USP VI standard testing (pg. 8).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite determining if the simulated fluid flow properties meet a preset constraint and either proceeding to step iv or repeating steps i-iii. 
The limitation of determining if the simulated fluid flow properties meet a preset constraint and either proceeding to step iv or repeating steps i-iii, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer system.  That is, other than reciting “in a computer system using a computing software” nothing in the claim element precludes the step from 
This judicial exception is not integrated into a practical application.  In particular the claim recites additional elements of making a drawing of a three-dimensional tortuous channel system using a computer assisted design, simulating fluid flow properties of the three-dimensional tortuous channel system drawn in step i) in a computer system using a computing software, and producing the three-dimensional tortuous channel system in one single body by free form fabrication; the computer system and computer assisted design are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of making a drawing and simulating fluid flow properties based on preset constraints) such that it amounts no more than mere instructions to apply the exception using a generic computer system.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   As discussed above with respect to integration of the abstract idea into a practical application, the additional steps of making a drawing and simulating fluid flow properties amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777